


117 HRES 467 EH: Providing for budget allocations for the Committee on Appropriations, and for other purposes.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 467
In the House of Representatives, U. S.,

June 14, 2021

RESOLUTION
Providing for budget allocations for the Committee on Appropriations, and for other purposes.


1.Budget matters
(a)Fiscal year 2022For the purpose of enforcing the Congressional Budget Act of 1974 for fiscal year 2022, this resolution shall apply in the House of Representatives in the same manner as for a concurrent resolution on the budget for fiscal year 2022. (b)Budget AllocationsThe chair of the Committee on the Budget shall submit a statement for publication in the Congressional Record as soon as practicable containing committee allocations for the Committee on Appropriations for fiscal year 2022 for new discretionary budget authority of $1,506,027,000,000, and the outlays flowing therefrom, and for current law mandatory budget authority and outlays, for the purpose of enforcing section 302 of the Congressional Budget Act of 1974.
(c)Additional matterThe statement referred to in subsection (b) may also include for fiscal year 2022 the matter contained in the provisions referred to in section 2(a). (d)AdjustmentsThe chair of the Committee on the Budget may adjust the allocations included in the statement referred to in subsection (b) to reflect changes resulting from the Congressional Budget Office’s updates to its baseline.
(e)Applicability of section 251 adjustments to discretionary spending limitsExcept as expressly provided otherwise, the adjustments provided by section 251(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall not apply to allocations established pursuant to this resolution. (f)Emergency requirements (1)If a bill, joint resolution, amendment, or conference report making appropriations for discretionary amounts contains a provision providing new budget authority and outlays or reducing revenue, and a designation of such provision as an emergency requirement, the chair of the Committee on the Budget shall not count the budgetary effects of such provision for any purpose in the House.
(2)
(A)A proposal to strike a designation under paragraph (1) shall be excluded from an evaluation of budgetary effects for any purpose in the House. (B)An amendment offered under subparagraph (A) that also proposes to reduce each amount appropriated or otherwise made available by the pending measure that is not required to be appropriated or otherwise made available shall be in order at any point in the reading of the pending measure.
(g)Adjustment for disaster reliefThe chair of the Committee on the Budget may adjust the allocations included in the statement referred to in subsection (b) as follows: (1)In generalIf a bill, joint resolution, amendment, or conference report makes discretionary appropriations that Congress designates as being for disaster relief, the adjustment for fiscal year 2022 shall be the total of such appropriations for fiscal year 2022 designated as being for disaster relief, but not to exceed the amount equal to the total amount calculated for fiscal year 2022 in accordance with the formula in section 251(b)(2)(D)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 except that such formula shall be applied by substituting fiscal years 2012 through 2022 for fiscal years 2012 through 2021.
(2)DefinitionAs used in this subsection, the term disaster relief means activities carried out pursuant to a determination under section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)). (h)Adjustment for wildfire suppressionThe chair of the Committee on the Budget may adjust the allocations included in the statement referred to in subsection (b) as follows:
(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for wildfire suppression operations in the Wildland Fire Management accounts at the Department of Agriculture or the Department of the Interior, then the adjustment shall be the amount of additional new budget authority specified in such measure as being for wildfire suppression operations for fiscal year 2022, but shall not exceed $2,450,000,000. (2)DefinitionsAs used in this subsection, the terms additional new budget authority and wildfire suppression operations have the meanings specified in subclauses (I) and (II), respectively, of section 251(b)(2)(F)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(F)(ii)(I) and (II)).
(i)Adjustment for Internal Revenue Service tax enforcementThe chair of the Committee on the Budget may adjust the allocations included in the statement referred to in subsection (b) as follows: (1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for tax enforcement activities, including tax compliance to address the Federal tax gap, in the Enforcement account and the Operations Support account of the Internal Revenue Service of the Department of the Treasury, then the adjustment shall be the additional new budget authority provided in such measure for such purpose, but shall not exceed $417,000,000.
(2)DefinitionAs used in this subsection, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $9,141,000,000, in a bill, joint resolution, amendment, or conference report and specified for tax enforcement activities, including tax compliance to address the Federal tax gap, of the Internal Revenue Service. (j)Adjustment for health care fraud and abuse controlThe chair of the Committee on the Budget may adjust the allocations included in the statement referred to in subsection (b) as follows:
(1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for the health care fraud abuse control program at the Department of Health and Human Services (75–8393–0–7–571), then the adjustment shall be the amount of additional new budget authority specified in such measure for such program for fiscal year 2022, but shall not exceed $556,000,000. (2)DefinitionAs used in this subsection, the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $317,000,000, in a bill, joint resolution, amendment, or conference report making discretionary appropriations and specified to pay for the costs of the health care fraud and abuse control program.
(k)Adjustment for continuing disability reviews and redeterminationsThe chair of the Committee on the Budget may adjust the allocations included in the statement referred to in subsection (b) as follows: (1)In generalIf a bill, joint resolution, amendment, or conference report making discretionary appropriations for fiscal year 2022 specifies an amount for continuing disability reviews under titles II and XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.), for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys, then the adjustment shall be the additional new budget authority specified in such measure for such expenses for fiscal year 2022, but shall not exceed $1,435,000,000.
(2)DefinitionsAs used in this subsection— (A)the term continuing disability reviews means continuing disability reviews under sections 221(i) and 1614(a)(4) of the Social Security Act, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual’s ability to engage in substantial gainful activity;
(B)the term redetermination means redetermination of eligibility under sections 1611(c)(1) and 1614(a)(3)(H) of the Social Security Act (42 U.S.C. 1382(c)(1), 1382c(a)(3)(H)); and (C)the term additional new budget authority means the amount provided for fiscal year 2022, in excess of $273,000,000, in a bill, joint resolution, amendment, or conference report and specified to pay for the costs of continuing disability reviews, redeterminations, co-operative disability investigation units, and fraud prosecutions under the heading Limitation on Administrative Expenses for the Social Security Administration.
2.Application
(a)AllocationsUpon submission of the statement referred to in section 1(b), all references to allocations in this concurrent resolution in sections 4002, 4003, and 4004 of the Senate Concurrent Resolution 5 (117th Congress) shall be treated for all purposes in the House of Representatives as references to the allocations contained in the statement referred to in section 1(b), as adjusted in accordance with this resolution or any Act. (b)Discretionary appropriation adjustmentsThe chair of the Committee on the Budget may make appropriate budgetary adjustments of new budget authority and the outlays flowing therefrom pursuant to the adjustment authorities provided by section 1.
3.Limitation on advance appropriations
(a)In generalExcept as provided in subsection (b), any general appropriation bill or bill or joint resolution continuing appropriations, or amendment thereto or conference report thereon, may not provide an advance appropriation. (b)ExceptionsAn advance appropriation may be provided for programs, activities, or accounts identified in lists submitted for printing in the Congressional Record by the chair of the Committee on the Budget—
(1)for fiscal year 2023, under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority, and for fiscal year 2024, accounts separately identified under the same heading; and (2)for fiscal year 2023, under the heading Veterans Accounts Identified for Advance Appropriations.
(c)DefinitionThe term advance appropriation means any new discretionary budget authority provided in a general appropriation bill or bill or joint resolution continuing appropriations for fiscal year 2022, or any amendment thereto or conference report thereon, that first becomes available following fiscal year 2022. 4.ExpirationThe provisions of this resolution shall expire upon the adoption of a concurrent resolution on the budget for fiscal year 2022 by the House of Representatives and the Senate.

Cheryl L. Johnson,Clerk.
